DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Applicant’s Amendment filed on 04/06/2021 in which claims 1, 8, 13, and 17 have been amended, claims 18-20 have been canceled, claims 21-22 have been added and entered of record.
Claims 8 and 17 have been amended to overcome the rejections under 35 USC § 112(a) and 35 USC § 112(b).  Based on the amended claims, the rejections under 35 USC § 112(a) and 35 USC § 112(b) for claims 8 and 17 are withdrawn.
Claims 1-17 and 21-22 are presented for examination.

Claim Interpretation
Regarding claims 1 and 13, the new amendment to the preamble “power transmitter for charging robots or electric vehicles, the system comprising” will be interpreted as intended use.  The recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 23-24 recite “wherein each switch comprises a control transistor operatively connected to the transmitter controller via the gate driver”.  The current disclosure does not disclose this limitation.  The circuit shows in Fig. 7 having the transistor connected to a control signal CTL to drive the gates of the switches for the impedance matching circuit in Fig. 6.  The transistor circuit 901 appear to be a gate driver for the switches and the CTL although does not explicitly disclose but can be understood that is connected to the controller, thus there is no gate driver between the control transistor and the transmitter controller.  The gate driver as shown in Fig. 2-4 is 
 Regarding claim 13, lines 20-22 recite “wherein each switch comprises a control transistor operatively connected to the transmitter controller via the gate driver that is configured to controllably provide a gate voltage to a first metal-oxide-semiconductor field effect transistor (MOSFET) and a second MOSFET”.  The current disclosure does not disclose this limitation.  The circuit shows in Fig. 7 having the transistor connected to a control signal CTL to drive the gates of the switches for the impedance matching circuit in Fig. 6.  The transistor circuit 901 appear to be a gate driver for the switches and the CTL although does not explicitly disclose but can be understood that is connected to the controller, thus there is no gate driver between the control transistor and the transmitter controller.  The gate driver as shown in Fig. 2-4 is to drive the power RF amplifier, not the impedance matching circuit.  Based on the current disclosure, the limitation does not disclose the feature as recited in lines 20-22.
Regarding Claims 2-12, 14-17, and 21-22, the claims are rejected based on the rejection of claims 1 and 13 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, lines 12-15 recite “wherein the transmitter controller is configured to receive feedback from the receiver indicating the rectified voltage, and to use the received feedback to adjust a parameter of the power transmitter at least in part by changing an input signal to a gate driver to produce a target rectified voltage at the rectifier” indicate the gate driver driving the RF amplifier 113 or 306 in the power signal path to generate the power transmission signal as shown in Fig. 2 and Fig. 3 respectively.  However, lines 23-24 recite “wherein each switch comprises a control transistor operatively connected to the transmitter controller via the gate driver” indicate the drive circuit for activating the impedance element in the impedance matching network 112 as shown in Fig. 7; the two circuit are different.  It is unclear how the gate driver for driving the RF amplifier and also driving the matching circuit.  For examination purpose, the limitation in lines 23-24 will be understood as “wherein each switch comprises a control transistor operatively connected to the transmitter controller via a second gate driver” which is inherent in any control circuit to drive a high and a low signal to the control transistor.
Regarding claim 13, lines 9-12 recite “wherein the transmitter controller is configured to receive feedback from the receiver indicating the rectified voltage, and to use the received feedback to adjust a parameter of the power transmitter at least in part by changing an input signal to a gate driver to produce a target rectified voltage at the rectifier” indicate the gate driver driving the RF amplifier 113 or 306 in the power signal path to generate the power transmission signal as shown in Fig. 2 and Fig. 3 wherein each switch comprises a control transistor operatively connected to the transmitter controller via the gate driver” indicate the drive circuit for activating the impedance element in the impedance matching network 112 as shown in Fig. 7; the two circuit are different.  It is unclear how the gate driver for driving the RF amplifier and also driving the matching circuit.  For examination purpose, the limitation in lines 23-24 will be understood as “wherein each switch comprises a control transistor operatively connected to the transmitter controller via a second gate driver” which is inherent in any control circuit to drive a high and a low signal to the control transistor.
Regarding Claims 2-12, 14-17, and 21-22, the claims are rejected based on the rejection of claims 1 and 13 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8, and 12-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample et al. (US Patent Application 2010/0045114); hereinafter “Sample” in view of KIM et al. (US Patent Application 2011/0156491); hereinafter “KIM” in view of Lee et al. (US Patent Application 2007/0145830); hereinafter “Lee” in view of Gao (US Patent Application 2011/0084656); hereinafter “Gao” in view of Song et al. (US Patent Application 2009/0046030); hereinafter “Song” in view of Menegoli et al. (US Patent Application 2011/0053500); hereinafter “Menegoli” and further in view of Hall et al. (US Patent Application 2010/0237709); hereinafter “Hall”.
Regarding claim 1, Sample discloses a wireless resonant (Fig. 1a, 105) [0039] power transfer system for charging robots or electric vehicles, the system (Fig. 1a) comprising: 
a power transmitter (Fig. 1a, 100) comprising a transmitter controller (Fig. 1a, 115) in signal communication with an amplifier (Fig. 1a, 125) and a transmitter-side impedance matching module (Fig. 1a, 110), wherein the transmitter-side impedance matching module is configured to transfer power from the amplifier to a transmit resonator (Fig. 1a, 105) [0039], and wherein power transmitted by the power transmitter is on the order of 100-1000 Watts; and 
a power receiver (Fig. 1a, 200)[0031]-[0032] comprising a receiver controller (“adjusting environmental parameters or system parameters or both of the transmitter, the receiver” [0022] in order to adjust environmental parameters or system parameters in the receiver, the receiver must have a controller; “Thus, coupling constants k.sub.12 and k.sub.34 are variables that the can be, in principle, controlled, unlike coupling constant k.sub.23, which is an uncontrolled environmental variable determined by usage conditions”[0032] indicates the coupling K34 in the receiver is being tuned and required a controller for tuning) Claims 4, 8) in signal communication with a receiver-side impedance matching module “Thus, coupling constants k.sub.12 and k.sub.34 are variables that the can be, in principle, controlled, unlike coupling constant k.sub.23, which is an uncontrolled environmental variable determined by usage conditions”[0032] indicates the coupling K34 in the receiver is being tuned and required a controller for tuning, therefore the controller must be coupled to the tuning circuitry) and a rectifier that outputs a rectified voltage, wherein the receiver-side impedance matching module is configured to transfer power from a receive resonator (Fig. 1a, 205) to the rectifier; 
wherein the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver (“a frequency of the transmitter resonator can be adjusted to minimize the reflected power. In some aspects, the transmitter resonator may sweep through a range of frequencies until the transmitter resonator receives a feedback signal from the receiver resonator” [0079]), and to use the received feedback to adjust a parameter of the power transmitter at least in part by changing an input signal to a gate driver to produce a target rectified voltage at the rectifier;
Sample does not explicitly disclose a rectifier and silent about adjusting power level on the receiver side based on the feedback from the receiver to the transmitter. However, using a rectifier for converting a received AC signal and adjusting power level on the receiver side based on the feedback from the receiver to the transmitter are well known in the art. The reference of KIM introduced to provide as an evidence. Kim discloses a rectifier (Fig. 1, 125; [0048]) that outputs a rectified voltage (Fig. 1, output of 
wherein the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver [0070], and to use the received feedback to adjust a parameter of the power transmitter at least in part by changing an input signal to a gate driver to produce a target rectified voltage at the rectifier [0070].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of KIM and provide the rectifier in order to have a rectifier that outputs a rectified voltage, wherein the receiver-side impedance matching module is configured to transfer power from a receive resonator to the rectifier; wherein the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver, and to use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier. Doing so would allow provide Direct Current (DC) power to charge a battery or to provide power to electronic components since majority of electronics components such as controller operating from DC power.
The combination of Sample and Kim discloses the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver, and to use the received feedback to adjust a parameter of the power transmitter to produce the target power. The combination of Sample and Kim does not explicitly discloses the monitor parameter is the voltage output of the rectifier. However, monitor voltage at the output of the rectifier for the feedback signal is well known in the art. The reference of Lee is introduced as an evidence. Lee discloses a wireless power 
The combination of Sample, Kim and Lee discloses matching the power transmission circuit above, the combination of Sample, Kim and Lee does not disclose the transmission circuit using an amplifier that required to have a gate driver.  However, using an class E power amplifier for generate transmission power signal and provide a driver for driving the power amplifier is well-known in the art.  The reference of Gao is introduced to provide as an evidence. Gao discloses an prior art using an class E power amplifier (Fig. 2, 202 and 203) having a driver circuit (Fig. 2, 210) to drive a gate (Fig. 2, gate of 202) of the power amplifier.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporate the teaching of Gao and use the class E amplifier and the gate driver to generate the transmission power signal since using class E amplifier to generate transmission power signal is well-known in the art and the gate drive is also well-known in the art that which require to drive the gate of the large power FET that can handle the transmission power signal.  Doing so would allow to generate the transmission power signal with the simple circuit of the class E amplifier which only use a few components that only have one FET instead of a full bridge circuit.

a first plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; 
a second plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; and 
an inductor connected in series between the first plurality of switch circuits and the second plurality of switch circuits;
However, using matching modules comprising a first and a second plurality of switch circuits connected in parallel and an inductor connected in series is well-known in the art. The reference of Song is introduced to provide as an evidence. Song discloses an impedance matching module comprises: 
a first plurality of switch circuits (Fig. 2, switches with the respective capacitors C1min-2N1-1 C1min) connected in parallel (Fig. 2, switches with the respective capacitors C1min-2N1-1 C1min are in parallel), wherein each switch circuit comprises a capacitor (Fig. 2, capacitors C1min-2N1-1 C1min) and a switch (Fig. 2, switches with the respective capacitors C1min-2N1-1 C1min); 
a second plurality of switch circuits (Fig. 2, switches with the respective capacitors C2min-2N1-1 C2min) connected in parallel (Fig. 2, switches with the respective capacitors C2min-2N1-1 C2min are in parallel), wherein each switch circuit comprises a capacitor and a switch (Fig. 2, switches with the respective capacitors C2min-2N1-1 C2min); and 
min-2N1-1 C2min and C1min-2N1-1 C1min) for tuning the impedance of an antenna (103).
It would have been obvious to one of ordinary skill in the art the time the invention was made to have modified the combination of Sample, Kim, Lee and Gao to incorporate the teaching of Song and provide the matching module as shown (Fig. 2) in order to have wherein the transmitter-side impedance matching module comprises: 
a first plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; 
a second plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; and 
an inductor connected in series between the first plurality of switch circuits and the second plurality of switch circuits. Doing so would allow automatically and dynamically tune the impedance of the system based on the change in the surrounding/environment.
Song discloses the switches to enable/disable the capacitors for tuning the impedance of the system. According to the schematic symbol, the switches is either connect or completely disconnect the capacitors. The combination of Sample, Kim, Lee, Gao and Song does not explicitly discloses the switch circuit comprises a pair of back to back field effect transistors that connect the associated capacitor to a ground, and control transistor such as a gate drive. However, it is well-known in the art that switch can be made from transistors such as Field Effect Transistors (FET); and it is also well 

Regarding claim 2, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, Lee further discloses the power receiver does not have a voltage regulator component (“the secondary unit 30 of the present invention can supply regulated voltage to the device, the need to have a separate voltage regulation device is obviated” [0076]).
Regarding claim 3, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, Sample further discloses the power transmitter further comprises a first radio in signal communication with the transmitter controller ([0079] in order for the transmitter to receives WiFi, Bluetooth signal from the receiver, the transmitter must have a WiFi, Bluetooth transceiver and must be in communication with the transmitter controller) and the power receiver further comprises a second radio in signal communication with the receiver controller  ([0079] in order for the receiver to transmit WiFi, Bluetooth signal, the 
Regarding claim 4, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, KIM further discloses the feedback received by the transmitter comprises a value indicating a received power level [0070].
Regarding claim 5, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, Lee further discloses the feedback received by the transmitter comprises the rectified voltage [0061].
Regarding claim 6, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, Sample further discloses the power transmitter further comprises a sensor (Fig. 1a, 120) that detects a reflection signal in the transmitter [0030], wherein the reflection signal indicates a state of the power receiver ([0064] S11 “is the ratio of reflected voltage to transmitted voltage” (aka. Reflection Coefficient) due to the mismatch impedance of the load).
Regarding claim 7, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 6 above, Sample further discloses the reflection signal comprises a voltage reflection coefficient, S11 [0064].
Regarding claim 8, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 7 above, Sample further 
Regarding claim 12, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, Sample further discloses the transmitter controller is configured to control the transmitter-side impedance matching module to produce the target rectifier voltage from the rectifier ([0061] using output voltage of the rectifier as the feedback signal would provide a target rectified voltage)
Regarding claim 13, Sample discloses a wireless resonant (Fig. 1a, 105) [0039] power transmitter for charging robots or electric vehicles, the system (Fig. 1a, 100) comprising: 
a transmitter controller (Fig. 1a, 115) in signal communication with an amplifier (Fig. 1a, 125) and an impedance matching module (Fig. 1a, 110), wherein the impedance matching module receives alternating current (amplifier 125 is radio frequency (RF) amplifier) from the amplifier and energizes a transmit resonator for wireless transmission [0029], wherein the transmitter is configured to transmit radio frequency energy to a receiver (Fig. 1a, 200)[0031]-[0032] having a receive resonator (Fig. 1a, 205) connected to a rectifier configured to produce a rectified voltage, and wherein power transmitted by the transmitter is on the order of 100-1000 Watts; 
wherein the transmitter controller is configured to receive feedback from the receiver indicating the rectified voltage (“a frequency of the transmitter resonator can be adjusted to minimize the reflected power. In some aspects, the transmitter resonator may sweep through a range of frequencies until the transmitter resonator receives a feedback signal from the receiver resonator” [0079]), and to use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier;
Sample does not explicitly disclose a rectifier and silent about adjusting power level on the receiver side based on the feedback from the receiver to the transmitter. However, using a rectifier for converting a received AC signal and adjusting power level on the receiver side based on the feedback from the receiver to the transmitter are well known in the art. The reference of KIM introduced to provide as an evidence. Kim discloses a rectifier (Fig. 1, 125; [0048]) that outputs a rectified voltage (Fig. 1, output of 125), wherein the receiver-side impedance matching module (Fig. 1, 123) is configured to transfer power from a receive resonator (Fig. 1, 121) to the rectifier (Fig. 1, 125); 
wherein the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver [0070], and to use the received feedback to adjust a parameter of the power transmitter at least in part by changing an input signal to a gate driver to produce a target rectified voltage at the rectifier [0070].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of KIM and provide the rectifier in order to have a rectifier that outputs a rectified voltage, wherein the receiver-side impedance matching module is configured to transfer power from a receive resonator to the rectifier; wherein the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver, and to use the received feedback to adjust a parameter of the power transmitter to produce a target rectified voltage at the rectifier. Doing so would allow provide Direct Current (DC) power to 
The combination of Sample and Kim discloses the transmitter controller is configured to receive feedback from the power receiver indicating a state of the power receiver, and to use the received feedback to adjust a parameter of the power transmitter to produce the target power. The combination of Sample and Kim does not explicitly discloses the monitor parameter is the voltage output of the rectifier. However, monitor voltage at the output of the rectifier for the feedback signal is well known in the art. The reference of Lee is introduced as an evidence. Lee discloses a wireless power transfer system that monitor the feedback voltage at the output of the rectifier ([0061] using output voltage of the rectifier as the feedback signal would provide a target rectified voltage). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Lee and monitor the feedback signal at the output put of the rectifier. Doing so would allow a stable reading of the transmitted signal since output of the rectifier is DC and usually filtered to avoid noisy reading.
The combination of Sample, Kim and Lee discloses matching the power transmission circuit above, the combination of Sample, Kim and Lee does not disclose the transmission circuit using an amplifier that required to have a gate driver.  However, using an class E power amplifier for generate transmission power signal and provide a driver for driving the power amplifier is well-known in the art.  The reference of Gao is introduced to provide as an evidence. Gao discloses an prior art using an class E power amplifier (Fig. 2, 202 and 203) having a driver circuit (Fig. 2, 210) to drive a gate (Fig. 2, 
The combination of Sample, Kim, Lee and Gao discloses matching transmitter-side impedance matching module but is silent about the transmitter-side impedance matching module comprises: 
UWOTL\69354AM1 .docxa first plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; 
a second plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; and 
an inductor connected in series between the first plurality of switch circuits and the second plurality of switch circuits;
However, using matching modules comprising a first and a second plurality of switch circuits connected in parallel and an inductor connected in series is well-known in the art. The reference of Song is introduced to provide as an evidence. Song discloses an impedance matching module comprises:
UWOTL\69354AM1 .docxa first plurality of switch circuits (Fig. 2, switches with the respective capacitors min-2N1-1 C1min) connected in parallel (Fig. 2, switches with the respective capacitors C1min-2N1-1 C1min are in parallel), wherein each switch circuit comprises a capacitor (Fig. 2, capacitors C1min-2N1-1 C1min) and a switch (Fig. 2, switches with the respective capacitors C1min-2N1-1 C1min); 
a second plurality of switch circuits (Fig. 2, switches with the respective capacitors C2min-2N1-1 C2min) connected in parallel (Fig. 2, switches with the respective capacitors C2min-2N1-1 C2min are in parallel), wherein each switch circuit comprises a capacitor and a switch (Fig. 2, switches with the respective capacitors C2min-2N1-1 C2min); and 
an inductor (Fig. 2,  inductor L) connected in series between the first plurality of switch circuits and the second plurality of switch circuits; 
It would have been obvious to one of ordinary skill in the art the time the invention was made to have modified the combination of Sample, Kim, Lee and Gao to incorporate the teaching of Song and provide the matching module as shown (Fig. 2) in order to have impedance matching module comprises:
UWOTL\69354AM1 .docxa first plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; 
a second plurality of switch circuits connected in parallel, wherein each switch circuit comprises a capacitor and a switch; and 
an inductor connected in series between the first plurality of switch circuits and the second plurality of switch circuits. Doing so would allow automatically and dynamically tune the impedance of the system based on the change in the surrounding/environment.

Regarding claim 14, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transmitter of Claim 13 above, Sample further discloses the power transmitter receives the feedback through an out-of-band radio ([0079] WiFi, Bluetooth signal).
Regarding claim 15, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transmitter of Claim 13 above, Sample further discloses the power transmitter further comprises a sensor (Fig. 1a, 120) that detects a reflection signal in the transmitter [0030], wherein the reflection signal comprises the received feedback ([0079] load-modulated signal).
Regarding claim 16, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transmitter of Claim 13 above, Sample further discloses the sensor comprises a directional coupler and the feedback comprises a voltage reflection coefficient, S11 [0064].
Regarding claim 17, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transmitter of Claim 15 above, Sample discloses monitor the power output of the amplifier (reflection ratio is the ratio of reflected power vs incident power) [0030], and feedback can be communication through load modulation (“[t]he load-modulated signal may be modulated on a carrier signal of the transmitter resonator” [0079]) which well-known in the art that use the reflection to detect the load modulation; and the reference of Kim discloses the power transmitter and the power receiver adjusting the transmit power level through feedback control signal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that by adjusting the transmit power through feedback signal that detected by the refection made through the direction coupler/sensor, the transmitter controller changes the power consumption of the amplifier at least in part based on the input of the directional coupler/sensor.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample, Kim, Lee, Gao, Song, Menegoli, and Hall and further in view of Cook et al. (US Patent Application 2010/0038970); hereinafter “Cook”.
Regarding claim 11, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall is silent about foreign object detection such as present of human and stop or reduce power transmission in response to the present of human. However, detecting present of human and stop or reduce power transmission in response to the present of human is well-known in the art. . 

Claim(s) 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample, Kim, Lee, Gao, Song, Menegoli, and Hall and further in view of Toncich et al. (US Patent Application 2009/0284220); hereinafter “Toncich”.
Regarding claim 9, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 1 above, Sample discloses the receiver controller is configured to monitor a parameter of the power receiver (“the transmitter resonator may sweep through a range of frequencies until the transmitter resonator receives a feedback signal from the receiver resonator” [0079] feedback signal indicates the receiver monitor a parameter), and load modulation ([0079] load-modulated signal). The combination of Sample, Kim, Lee, Gao, Song, how much power is being accepted from the near-field” [0083] indicates power parameter measurement being made”) receiver-side impedance matching module to encode the monitored parameter [0083], and further wherein the transmitter controller is configured to monitor a signal generated by the modulation of the receiver-side impedance matching module [0083] and to decode the encoded parameter (“transmitter can detect this difference in power used from the near field and interpret these changes as a message from the receiver” [0083]), wherein the encoded parameter comprises the received feedback [0083]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Toncich and provide receiver-side impedance matching module to encode the monitored parameter, and further wherein the transmitter controller is configured to monitor a signal generated by the modulation of the receiver-side impedance matching module and to decode the encoded parameter, wherein the encoded parameter comprises the received feedback. Doing so would allow regulating the power at the load.
Regarding claim 10, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claim 9 above, Lee further discloses the monitored parameter is the rectified voltage [0061].

Claim(s) 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample, Kim, Lee, Gao, Song, Menegoli, and Hall and further in view of URANO (US Patent Application 2012/0316675); hereinafter “URANO”.
Regarding claims 21 and 22, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall discloses the wireless power transfer system of Claims 1 and 13 above, the combination of Sample, Kim, Lee, Gao, Song, Menegoli, and Hall does not explicitly discloses a direct digital synthesizer (DDS) for generate the power transmission signal.  However, using DDS for generate a power transmission signal is well-known in the art.  The reference of URANO is introduced to provide as an evidence.  URANO discloses a wireless power transmission circuit for transmitting wireless power to a robot that using a DDS for generate a driving signal that can adjust a driving frequency [0057].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of and provide the DDS for generate and adjust the driving frequency in order to have a direct digital synthesizer (DDS) that is operatively connected to the transmitter controller and the gate driver, wherein the DDS is configured to change the input signal to the gate driver.  Doing so would allow generate and adjust the frequency of the power transmission signal in order to encode communication into the power transmission signal such as frequency modulation for in-band communication.  
Response to Arguments
  Applicant’s arguments with respect to the amended claims 1, 8, 13, 17 and newly added claims 21-22 have been considered but are moot in view of the new ground(s) of rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836